EXHIBIT 10.1

Ixia

2014 Senior Officer Bonus Plan

(As adopted by the Compensation Committee of the Board of Directors

of Ixia on October 2, 2014)

Ixia (“Ixia” or the “Company”) believes that a portion of each senior officer’s
annual compensation should be “at risk” and directly linked to the Company’s
financial performance. The 2014 Senior Officer Bonus Plan (the “2014 Bonus Plan”
or the “Plan”) is designed to motivate those Ixia officers designated as
“Eligible Officers” under this Plan and to reward them for their continuing
contributions to the Company’s business if, the Company achieves certain
financial results in 2014. The Company believes that the achievement of these
results is essential for the Company’s success. The 2014 Bonus Plan is effective
as of October 2, 2014 (the “Effective Date”).

Except as otherwise set forth herein, the Compensation Committee of the
Company’s Board of Directors (the “Committee”) will administer and have final
authority on all matters relating to the Plan. The Committee may interpret and
construe the Plan, decide any and all matters arising under or in connection
with the Plan, and correct any defect, supply any omission, or reconcile any
inconsistency in the Plan. All bonus payouts under the Plan are subject to the
prior approval of the Committee. The Committee may make discretionary awards and
payments under the Plan. All decisions by the Committee regarding the Plan will
be made in the Committee’s sole discretion and will be final and binding on all
persons having or claiming any interest in the Plan.

Eligible Officers

The following senior officers have been designated by the Committee as Eligible
Officers for purposes of the 2014 Bonus Plan and will be eligible to participate
in the 2014 Bonus Plan (all titles are positions with Ixia unless otherwise
specified):

Acting Chief Executive Officer*

Chief Innovation Officer

Chief Operating Officer

Chief Financial Officer

Chief Product Officer

Senior Vice President, Corporate Affairs and General Counsel

Senior Vice President, Marketing

Senior Vice President, Worldwide Sales

Vice President, Human Resources

Vice President, Operations

Vice President, Support

 

* In 2014, the Company had an Acting Chief Executive Officer through
September 15, 2014.

An Eligible Officer whose title changes after the Effective Date and who remains
a senior officer of the Company will be entitled to continue to participate in
the 2014 Bonus Plan on the same terms and conditions as applied immediately
prior to such title change unless either (i) the terms of such Eligible
Officer’s participation in the 2014 Bonus Plan are changed pursuant to a duly
adopted Committee resolution; or (ii) the Committee amends the Plan to add the
new title as an Eligible Officer in the Eligible Officer table above and on
Schedule A hereto, in which case such individual will participate at the bonus
participation level corresponding to his/her new title (subject to proration
based on the ratio of (i) the number of days he/she serves as an Eligible
Officer in each position to (ii) 360, unless the Committee determines
otherwise).



--------------------------------------------------------------------------------

In order to earn and be eligible to receive bonuses payable under the 2014 Bonus
Plan, an Eligible Officer must be employed by Ixia or one of its subsidiaries as
an Eligible Officer on the date on which such bonuses are paid, unless such
requirement is waived by the Committee pursuant to a duly adopted Committee
resolution. An Eligible Officer who is on an approved leave of absence from the
Company on the date on which such bonuses are paid and thereafter returns to
active status as an Eligible Officer upon the end of such leave of absence will
be paid the bonus to which he/she is otherwise entitled (as described below)
within 30 days following his/her return to active status as an Eligible Officer.
An Eligible Officer who is on an approved leave of absence from the Company on
the date on which such bonuses are paid and thereafter fails to return to active
status as an Eligible Officer upon the end of such leave of absence will not be
eligible to receive any bonus under the 2014 Bonus Plan.

Annual Bonuses

Each Eligible Officer (as identified by title above), by virtue of his/her
continuing employment with Ixia, will be eligible to receive an annual bonus
(“Annual Bonus”) based on the Company’s financial performance in 2014 as
measured by the degree to which the Company achieves pre-set financial targets
for 2014 approved by the Committee.

Notwithstanding anything to the contrary herein, an Eligible Officer will not be
entitled to receive, and the Company will not be obligated to pay, an Annual
Bonus if (i) the Company’s 2014 Operating Income (as defined herein) is less
than the Operating Income threshold for 2014 and/or (ii) the Company’s 2014
consolidated revenues (“Revenue”) is less than the Revenue threshold for 2014.
Except as otherwise provided below, the Annual Bonus payable to an Eligible
Officer will be calculated, in part, as a percentage of such Eligible Officer’s
annual base salary of record in effect at December 31, 2014 (his/her “Annual
Base Salary”). In determining an Eligible Officer’s Annual Base Salary, certain
compensation and payments (e.g., reimbursement for moving expenses, relocation
benefits, bonus payments received under this Plan or otherwise, stock option or
other equity incentive compensation, discretionary bonuses, disability benefits,
sign-on bonuses, 401(k) Plan matching contributions, vacation/PTO cash outs, on
call pay, and similar payments) are excluded.

If an officer commences his/her employment as an Eligible Officer after
January 1, 2014, or if there is a period in 2014 when an officer does not serve
as an Eligible Officer (provided such individual serves as an Eligible Officer
on December 31, 2014), then, for purposes of determining the amount payable as
an Annual Bonus, that individual’s Annual Base Salary will be prorated based on
the ratio of (i) the number of days that he/she serves as an Eligible Officer
during 2014 to (ii) 360. Notwithstanding the foregoing, an officer who commences
his/her employment as an Eligible Officer during the fourth calendar quarter of
2014 will not be eligible to receive an Annual Bonus. An Eligible Officer who is
on an approved leave of absence from the Company at any time during 2014 will,
for purposes of determining eligibility under this Plan, be treated as being
employed by the Company as an Eligible Officer during such leave of absence.

The Company’s Revenue and Operating Income for 2014 will be the two financial
measures used for calculating the amount of Annual Bonuses payable under the
2014 Bonus Plan. For purposes of the 2014 Bonus Plan, “Operating Income” means
the Company’s operating income from continuing operations calculated on a
consolidated basis for the year ending December 31, 2014 after any bonuses
payable under the 2014 Bonus Plan and the Company’s 2014 employee bonus plan (as
adjusted to exclude the effects of equity incentive compensation expense,
restructuring

 

2



--------------------------------------------------------------------------------

charges, officer severance compensation, impairment charges, acquisition-related
amortization and other M&A-related charges or income, costs and expenses
incurred in connection with or arising out of a restatement of the Company’s
financial statements, costs and expenses incurred in connection with or related
to litigation arising outside the Company’s ordinary course of business,
extraordinary expenses, and similar charges or income). If, prior to January 1,
2015, any of the Company’s existing business units become a discontinued
operation or the Company acquires another company or business (e.g., through a
merger or acquisition of stock or assets), then the Revenue and/or Operating
Income targets under the Plan may be amended by the Committee in its sole
discretion.

The amount of an Eligible Officer’s Annual Bonus will be calculated by
multiplying (i) the product of such Eligible Officer’s Annual Base Salary
(prorated, if applicable) and the applicable 2014 Bonus Opportunity Percentage
listed opposite such Eligible Officer’s title in the Bonus Opportunity Table
below by (ii) the applicable Bonus Factor (as defined herein). The Bonus Factor
will be equal to the average of the Revenue Bonus Factor and the Operating
Income Bonus Factor as determined in accordance with Schedule A. Stated
mathematically, the amount of an Annual Bonus payable to an Eligible Officer
equals (AxBxC), where A = an Eligible Officer’s Annual Base Salary (prorated, if
applicable); B = the applicable 2014 Bonus Opportunity Percentage for such
Eligible Officer; and C = the applicable Bonus Factor.

The amounts of the Company’s 2014 Revenue and Operating Income will determine
the applicable Bonus Factor. As indicated on Schedule A, the Revenue Bonus
Factor will be 0% if the Company’s Revenue is below the Revenue threshold, while
Revenue exceeding the Revenue threshold will result in higher Revenue Bonus
Factors as set forth in Schedule A, up to a maximum Revenue Bonus Factor of
200%. As also indicated on Schedule A, the Operating Income Bonus Factor will be
0% if the Company’s 2014 Operating Income is below the Operating Income
threshold, while higher Operating Income will result in higher Operating Income
Bonus Factors as set forth in Schedule A, up to a maximum Operating Income Bonus
Factor of 200%. The percentage amount of the Revenue Bonus Factor will be
determined by linear interpolation if the dollar amount of 2014 Revenue falls
between any two of the listed amounts. Similarly, the percentage amount of the
Operating Income Bonus Factor will be determined by linear interpolation if the
dollar amount of 2014 Operating Income falls between any two of the listed
amounts.

Except as otherwise provided herein, an Annual Bonus will be payable in one lump
sum (subject to applicable withholding taxes and other deductions) on or before
March 15, 2015, on a date determined by the Compensation Committee in its sole
discretion. In the event the Company’s consolidated financial statements for
2014 are restated, or the Company announces that such statements will be
restated, in either case to reflect a less favorable financial condition or less
favorable results of operations than previously determined and/or reported, then
the Committee has the absolute right in its discretion not to pay, to delay the
payment of, or to recover all or a portion of any Annual Bonus awarded to any
Eligible Officer pursuant to the terms of the 2014 Bonus Plan.

 

3



--------------------------------------------------------------------------------

Bonus Participation Levels

For purposes of determining an Eligible Officer’s Annual Bonus under the 2014
Bonus Plan, the 2014 Bonus Opportunity Percentage for each of the Eligible
Officers identified below will be as follows:

Bonus Opportunity Table (% of Base Salary)

 

Title

  

2014 Bonus
Opportunity

Acting Chief Executive Officer

       100%(1)

Chief Innovation Officer

         70

Chief Operating Officer

         60

Chief Financial Officer

         60(2)

Chief Product Officer

         60

Senior Vice President, Corporate Affairs and General Counsel

         60

Senior Vice President, Marketing

         50

Senior Vice President, Worldwide Sales

         60

Vice President, Human Resources

         60

Vice President, Operations

         60

Vice President, Support

         60

 

(1) For the period of time during which Errol Ginsberg served as both Acting
Chief Executive Officer and Chief Innovation Officer in 2014, Mr. Ginsberg’s
2014 Bonus Opportunity Percentage shall be 100%. His bonus opportunity for such
period will be based on his annual base salary as in effect during that period
rather than on his annual base salary at December 31, 2014.

(2) For purposes of determining the length of his service as Chief Financial
Officer during 2014 under this Plan, Brent Novak will credited with the time
that he served as the Company’s Acting Chief Financial Officer.

Additional Bonuses

In addition to Annual Bonuses payable under the 2014 Bonus Plan, additional
bonuses may also be paid by the Company, but only upon the express approval of
the Compensation Committee in its sole discretion.

*    *    *    *

 

4



--------------------------------------------------------------------------------

Schedule A

2014 Revenue Bonus Factor Matrix

 

    

Revenue Targets

(in thousands)

  

Revenue

Bonus Factor(1)

Maximum

   (2)    200%    (2)    175%    (2)    150%    (2)    125%

Target

   (2)    100%    (2)      75%    (2)      50%    (2)      25%

Threshold

   (2)        0%

2014 Operating Income Bonus Factor Matrix

 

    

Operating Income Targets

(in thousands)

  

Operating Income

Bonus Factor(1)

Maximum

   (2)    200%    (2)    175%    (2)    150%    (2)    125%

Target

   (2)    100%    (2)      75%    (2)      50%    (2)      25%

Threshold

   (2)        0%

 

(1) For performance between two Revenue or Operating Income Targets, the Revenue
Bonus Factor and the Operating Income Bonus Factor will be interpolated
linearly.

(2) The Committee has supplementally established levels of Revenue and Operating
Income for purposes of this Schedule A.

 

5